Citation Nr: 0911097	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as a residual of exposure to Agent Orange. 

2.  Entitlement to service connection for a chronic 
respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from September 1966 to July 
1968. This included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action that denied 
the veteran's current claims. In August 2007 the Veteran 
appeared and gave testimony at a hearing before the 
undersigned via videoconference from the RO. A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  Any current chloracne is not related to the Veteran's 
active service. 

2.  A chronic respiratory disability was not shown during 
service and any current respiratory disorders are not shown 
to be related to service.    


CONCLUSIONS OF LAW

1.  The Veteran does not have chloracne, claimed as a 
residual of exposure to Agent Orange, that was incurred in or 
aggravated by service or that may be presumed to have 
incurred therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Chronic respiratory disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regard to the Veteran's claims decided below, the RO 
provided preadjudication VCAA notice by letter, dated in 
August 2005. The Veteran was notified of the need to submit 
evidence that established that the disabilities at issue were 
related to service. The Veteran was informed that VA would 
obtain service medical records, VA records, and records from 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf. He was asked to submit any evidence in his possession 
that pertained to the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 18 
Vet. App. 112 (2004). A VCAA notice letter conforming to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding increased ratings and effective dates was 
included in a letter to the veteran dated in March 2006.

To the extent that the VCAA notice conforming to Dingess v. 
Nicholson was provided after the initial adjudication, the 
Board notes that any prejudice to the veteran thereby is moot 
since the veteran's current claims are denied and therefore 
no effective date issue or rating issue arises in regard to 
these matters.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The VA has provided the veteran with 
current examinations containing sufficient clinical findings 
and medical opinions to adjudicate the claims decided below. 
Also it does not appear that there are any relevant 
additional records to obtain in regard to the claims decided 
below. Therefore, no further assistance to the veteran is 
required to comply with the duty to assist.

The Veteran's service medical records make no reference to 
any complaints, findings, or diagnosis indicative of a 
respiratory disability.  The service medical records do show 
treatment for athlete's foot and a wart on the scrotum, but 
no complaints, findings or diagnosis of chloracne were 
reported.  (Service connection is currently in effect for 
tinea pedis and ungium, evaluated as noncompensably 
disabling).  On the Veteran's July 1968 examination prior to 
service discharge, his skin, lungs, and chest were evaluated 
as normal. 

VA clinical records reflect occasional treatment beginning in 
the 1990s for sinusitis with reactive airways disease.  These 
records also reflect treatment for skin disorders with 
diagnoses that included dermatitis, herpes, eczema, lichen 
simplex chronicus, actinic keratosis, tinea pedis, warts, 
folliculitis, and dry skin, but there were no findings or 
diagnosis of chloracne.  

Following a VA Agent Orange examination in December 2004, the 
Veteran gave a history of developed pustules on the stomach 
and legs while serving in Vietnam. He said that these were 
incised at the time.  He stated that the pustules were not 
acne.  After evaluation, the pertinent diagnoses were actinic 
keratosis and tinea pedis.   

On VA respiratory examination in February 2005 the Veteran 
complained of breathing difficulties at night.  He had no 
history of asthma or bronchospasm Examination of the chest 
showed no localizing signs and a chest X-ray was normal.  The 
diagnosis was likely early chronic obstructive pulmonary 
disease. 

During a VA dermatology examination in February 2005 the 
examiner commented that there was no evidence of acne or 
chloracne.  After evaluation the diagnoses were actinic 
keratosis, papules consistent with warts, and onychomycosis.  

In the course of an August 2007 hearing before the 
undersigned the Veteran said that he had had problems with 
pustules and boils ever since Vietnam.  The problem had been 
treated with steroidal crèmes, but no diagnosis of chloracne 
had been rendered.  The Veteran also testified that he had 
had no respiratory problem prior to service but developed 
shortness of breath during his Vietnam service.  No diagnosis 
had been rendered in regard to this problem.  

After a VA dermatology examination in August 2008 the 
diagnoses were actinic dermatosis on the torso, arms, and 
head; genital warts with one papule on the pubic area; tinea 
pedis with onychomycosis; and healed acneiform lesions on 
torso.  

Following VA respiratory examination in August 2008, the 
diagnosis was asymptomatic reactive airways disease. It was 
said that the Veteran's respiratory problem were not caused 
by or the result of active duty.   Elsewhere on the 
examination, it was said that there was no current diagnosis 
of a pulmonary problem. The examiner noted that the reactive 
airways disease was suspected at a time that the Veteran had 
sinusitis with coughing and shortness of breath and he was 
provided with Albuterol and was still using it 
intermittently.  The doctor also noted that X-rays and 
pulmonary function tests were normal in 2005.  He said there 
was no current diagnosis of a pulmonary problem and current 
examination showed no signs of pulmonary problems.  

Law and Regulations

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

As the veteran served in Vietnam, there is a legal 
presumption that he was exposed to herbicide agents, 
including the herbicide commonly referred to as Agent Orange. 
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent, to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne 
or other acneiform disease consistent with chloracne, Type 2 
diabetes, chronic lymphocytic leukemia, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma. The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).



Legal Analysis

On the basis of the service medical records, chloracne was 
not indicated or affirmatively shown during service.  
38 U.S.C.A. § 1110: 38 C.F.R. § 3.303(a).  Moreover, a review 
of the post service clinical record does not reveal any 
findings of chloracne. Following a VA dermatology examination 
in February 2005, the examiner commented that there was no 
evidence of acne or chloracne. Furthermore chloracne was not 
found on the most recent VA examination of August 2008.  It 
is therefore apparent that none of the requirements for 
service connection has been met.  Accordingly, the Veteran's 
claim for service connection for chloracne must be denied.      

In regard to the Veteran's claim for service connection for 
respiratory disability, the Board notes that the service 
treatment records also do not demonstrate any complaints, 
findings, or diagnosis indicative of any respiratory 
disability and no such disorder was demonstrated until the 
1990's and 2000's when the record reveals evidence of chronic 
obstructive pulmonary disease and reactive airways disease.  
Even if the Board accepts that the Veteran has either or both 
of these respiratory disabilities at present, the record 
contains no competent evidence that would tend to relate 
either disorder to the Veteran's period of service and on a 
recent VA examination the examiner denied that there was a 
link between any current respiratory pathology and service.  
While the Veteran may believe that his current respiratory 
symtomatology is service related, he is a layman without 
medical training and expertise, and he is therefore not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability. Even if his 
opinion was entitled to be accorded probative value, it is 
far outweighed by the opinion provided by the medical 
professional who did not indicate any relationship to 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed Cir. 
2006)).  Without competent medical evidence demonstrating 
that the veteran has a definite chronic respiratory disorder 
that is related to service, service connection for 
respiratory disability cannot be granted.


ORDER

Entitlement to service connection for chloracne, claimed as a 
residual of exposure to Agent Orange, is denied.  

Entitlement to service connection for a chronic respiratory 
disability is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


